Citation Nr: 1548350	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for cervical spine disability, to include entitlement to a separate disability rating for upper extremity radiculopathy prior to March 10, 2015.

2. Entitlement to an increased disability rating for right knee instability, to include whether the reduction from 30 percent to 0 percent (noncompensable) effective September 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Specifically, a June 2008 rating decision reduced the assigned disability rating for right knee medial meniscal tear, degenerative changes, status post arthroscopy with limitation of extension and instability from 30 percent to 0 percent, effective September 1, 2008.  

In April 2015, a rating decision was issued in which a separate disability rating of 20 percent was assigned for each upper extremity based on evidence of radiculopathy caused by the cervical spine disability, with an effective date of March 10, 2015.  Inasmuch as the radiculopathy is the neurological manifestation of the cervical spine disability, the separate disability ratings assigned for each upper extremity are included within the scope of the cervical spine rating on appeal here. 

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2014, when it was remanded for further development, to include obtaining recent medical records and providing the Veteran with an additional VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Since the date of claim for an increased disability rating, August 11, 2010, the Veteran's cervical spine disability picture has included radiculopathy in both the right and left upper extremities, consistent with partial incomplete paralysis of the upper radicular nerve.

2. The 30 percent disability rating for the Veteran's right knee medial meniscal tear, status post arthroscopy, had been in effect longer than 5 years at the time of the reduction on September 1, 2008.

3. The January 2008 VA examination on which the rating reduction was based did not demonstrate a material improvement in the Veteran's right knee disability picture when compared to prior examinations.

4. The Veteran's right knee disability is manifested by no more than subjective instability requiring the use of a knee brace and a cane, limitation of extension to 10 degrees, and limitation of flexion to 45 degrees.


CONCLUSIONS OF LAW

1. The criteria for a disability rating higher than 10 percent for a cervical spine disability (other than neurological symptoms) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2015).

2. The criteria for separate compensable disability ratings for radiculopathy in both right and left arms were met as of August 11, 2010.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.400 (2015).

3. The reduction of the disability rating for the Veteran's right knee meniscal tear, status post arthroscopy, from 30 percent to 0 percent, effective September 1, 2008, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

4. The criteria for a disability rating for the Veteran's right knee meniscal tear, to include on the basis of instability, limitation of extension, and limitation of flexion, beyond the ratings already assigned have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, and 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In January 2011, the RO sent the Veteran a letter, prior to adjudication of his claim for increased ratings, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2008, January 2009, January 2011, May 2013, and March 2015.  The Veteran has challenged the adequacy of the examinations with respect to his right knee, asserting that they were cursory at best, and did not reflect the realities of his disability picture and right knee symptoms.  As a result, additional VA examinations were provided.  The Veteran has not argued that the most recent examination in March 2015 is inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

Cervical Spine

Disabilities of the spine (neck and back) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever is more favorable to the Veteran.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides for a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  Note (5) provides that fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Ratings based on the IVDS Formula provide for a 20 percent disability rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period; a 40 percent disability rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period; and a 60 percent disability rating with incapacitating episodes having a total duration of 6 or more weeks in a 12 month period.  Note (1) provides that for purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.


Facts and Analysis

The Veteran's cervical spine disability is currently rated as 20 percent disabling.  Ratings for spinal disabilities are largely based on range of motion, with additional ratings possible for incapacitating episodes which include physician-ordered bed rest and medical treatment.  In this instance, although the Veteran has reported that he suffers some acute symptoms of neck pain which require him to lay down in bed with pain medication, those incidents are not shown to include bed rest being prescribed by his physician nor treatment by his physician.  As such, the requirements for a rating under the IVDS Formula have not been met, and the rating in question will depend on the demonstrated limitation of motion.  A disability rating higher than 20 percent requires limitation of flexion to 15 degrees or less.

At the January 2011 VA examination, the Veteran demonstrated range of motion testing of flexion to 30 degrees, extension to 30 degrees, and combined range of motion of 220 degrees.

At the May 2013 VA examination, the Veteran reported worsening of his pain with now-constant pain, stiffness, and spasm, in the back of the neck, along with shooting pains down his arms.  The diagnostic testing showed dorsal spondylosis from C3 to C6.  The impact of the Veteran's cervical spine condition meant that he was limited in his ability to bend, to turn his head and neck, and to engage in overhead work.  Range of motion testing showed flexion to 30 degrees, extension to 30 degrees, and combined range of motion of 270 degrees, with pain at the end points.  

At the March 2015 VA examination, the Veteran demonstrated range of motion including forward flexion to 40 degrees, extension to 20 degrees, and combined range of motion of 210 degrees.  Resulting functional loss was described as difficulty driving more than one hour at a time, and noted that he needed to rotate his upper body to see all directions due to the severe pain he experienced on rotation.  With respect to flare-ups, the examiner offered the opinion that the resulting functional limitations would result in limitation of flexion to 30 degrees, limitation of extension to 30 degrees, and combined range of motion to 160 degrees.  The Veteran further reported that flare-ups often meant he needed to miss work and had to lay down with ice, pain medication, pain patches, and other treatment.

The VA examination findings throughout the appeals period show that the Veteran did not demonstrate limitation of flexion of the cervical spine to 15 degrees or less, or combined limitation of motion of the cervical spine to 170 degrees or less.  Even when the reported flare-ups are considered, as discussed at the March 2015 VA examination, the range of motion demonstrated still falls within the parameters set forth for a 20 percent disability rating.  As such, the claim for increased disability rating for cervical spine disability based on limitation of motion must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Effective Date for Rating of Neurological Symptoms

The rating criteria for cervical spine disabilities, however, also include a provision for a separate compensable rating for neurological symptoms resulting from the cervical spine disability.  See Note (6), Diagnostic Codes 5235 to 5243.  After the Board's remand of this issue in September 2014, the Veteran was provided with a VA examination to determine if he had neurological symptoms related to his cervical spine disability, to include radiculopathy in his arms.  A March 10, 2015 VA examination found that radiculopathy was present in both the right and left arms and that it was the result of his cervical spine disability.  The Veteran was then granted separate disability ratings of 20 percent for radiculopathy in each arm, and the award was made effective as of the date of the examination, March 10, 2015.

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally, 38 C.F.R. § 3.400.  If the claim is filed within the first year after separation from service, service connection may be granted as of that date.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400(b)(2).  Where the claim is for an increased disability rating, an effective date may be assigned based on the earliest date at which it is factually ascertainable that an increase in disability occurred if the claim is received within one year of that date; otherwise, the effective date will be the date of claim.  38 C.F.R. § 3.400(o)(2).

In this instance, the Veteran filed a claim for an increased disability rating on August 11, 2010, asserting that his cervical spine disability had become worse.  Among the symptoms cited as evidence of increase was a shooting pain radiating from the Veteran's neck and down his arms.  The complaint is consistent with the finding of radiculopathy attributable to cervical spine disability.  The Veteran's VA treatment records include complaints of radiating pain in the arms dating back to February 2009, with a diagnosis of bilateral neuropathy given at that time.  This evidence clearly demonstrates that the symptoms necessary to award separate compensable ratings for neurological findings associated with cervical disability were present as of the date of the claim for increase, August 11, 2010.  As such, the assigned effective date of March 10, 2015, is incorrect.  

In this instance, the Veteran's treatment records of neuropathy and radiating pain in the arms in February 2009 make it factually ascertainable that the Veteran's cervical spine disability had worsened as of that date; however, his claim for increased rating was not received by VA until August 2010, some eighteen months later.  In other words, more than one year gap elapsed between when an increase in disability was factually ascertainable and the filing of the claim.  Therefore, under 38 C.F.R. § 3.400(o)(2), the appropriate effective date for the Veteran's separate compensable disability ratings for incomplete paralysis of the upper radicular nerve group in each arm is the date of claim, or August 11, 2010.

Right Knee

The procedural history with regard to the Veteran's right knee disability is a complex one, a brief recitation of which is necessary to ensure clarity in the adjudication to follow.

The Veteran filed for VA benefits at the time of his separation from active duty service and a rating decision in March 1999 granted service connection for degenerative changes in the right knee, rated as 10 percent disabling, effective March 30, 1999.  The disability rating was subsequently increased to 20 percent effective November 19, 2001, in September 2002, along with a temporary total (100 percent) disability rating the period of March 14, 2002, to May 31, 2002, for surgery and convalescence.  As of June 1, 2002, a disability rating of 30 percent was awarded, and the disability was described as right knee medial meniscal tear, status post arthroscopy, with degenerative changes.

A rating decision issued in January 2008, based on a VA examination report the same month, granted a 10 percent disability rating for right knee medial meniscal tear, status post arthroscopy, with limitation of flexion, effective January 4, 2008. The rating decision also proposed to reduce the disability rating for right knee medial meniscal tear, status post arthroscopy, with degenerative changes, from 30 percent to 0 percent (noncompensable), because there was no evidence of instability in the right knee.  A subsequent rating decision issued in June 2008 implemented the reduction in rating, effective September 1, 2008.

The Veteran filed and perfected appeals of the rating decision reducing the disability rating of the right knee medial meniscal tear, status post arthroscopy, which has been characterized as a claim based on "right knee instability."  During the appeals period, a decision in January 2010 granted a separate disability rating of 10 percent for limitation of extension in the right knee, effective December 18, 2009.  The Veteran has continued to assert that the disability ratings assigned with respect to his right knee are incorrect.

Because this appeal involves a reduction in disability rating, a recharacterization of the disability with the assignment of a new Diagnostic Code and consideration of the related rating criteria, and the Veteran's continued insistence that his right knee is worse than accounted for by the assigned rating, all of these aspects must be considered.

Propriety of Reduction in Rating

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the AOJ's reduction was warranted.  See Kitchens, 7 Vet. App. 320 (1995).

Analysis

In this instance, the Veteran's 30 percent disability rating for his right knee was considered to fall under Diagnostic Code 5257, and was in place for more than 5 years at the time of the rating decision which reduced it to 0.  As such, there must be evidence that the Veteran's right knee disability had materially improved and was likely remain at the improved level, and that the examination finding improvement was as thorough as the examination on which the rating was based.  

An April 2002 VA examination showed recent arthroscopic surgery on the right knee.  Medical history included a complex tear of the medial meniscus, with constant pain thereafter, and the use of a knee support with hinged braces.  On examination, the knee was slightly swollen, and range of motion testing showed a loss of twenty degrees of active extension and flexion to 70 degrees.  

A February 2003 VA examination of the Veteran's right knee showed removal of the meniscus, pain going up and down stairs, long-term discomfort consistent with patellofemoral pain syndrome, and no current need for treatment.  Range of motion testing of the knee showed extension to 0 and flexion to 140, or full range of motion, with crepitus in his kneecap and a significant limitation in trying to squat.  The examiner diagnosed patellofemoral disease with post meniscal disease surgery.  Resulting functional impairment included decreased ability to engage in prolonged standing, walking, or carrying, and a decreased ability to up and down stairs.

The rating reduction was based on the findings of the VA examination in January 2008.  At that time, the Veteran described his disability as becoming progressively worse over time and requiring the use of an elastic knee brace with built-in reinforcements or a formal hinged knee brace for increased activities.  Range of motion testing showed extension to 0 degrees and flexion to 90 degrees.  The examiner noted that the Veteran had functional limitations with respect to squatting, navigating stairs, and prolonged walked or standing.  

A comparison of the April 2002, February 2003, and January 2008 VA examinations shows that they are substantially similar with respect to providing a thorough overview of the Veteran's disability picture.  All included range of motion testing, medical and treatment histories, and a list of present symptoms; however, the Board finds that the January 2008 VA examination cannot be said to represent evidence of a material improvement in the disability picture with respect to the Veteran's right knee.  Indeed, the disability picture of the January 2008 examination appears to be much the same as that of February 2003 examination, with the possible exception of increased subjective perception of instability on the part of the Veteran and increased use of knee braces.  With respect to the question of instability on examination, the Veteran did not exhibit instability in either examination.  Notably, although the lack of evidence of instability might impact whether the 30 percent disability rating should have been assigned, it cannot impact whether it should be maintained, because the reduction, by law, is warranted only where there is evidence of material improvement.

Inasmuch as the record does not show that the reduction in the assigned disability rating was warranted, the Board must find that the reduction was void ab initio.  38 C.F.R. § 3.344(a) and (b).  Therefore, the 30 percent disability rating must be restored. 

Multiple Ratings for Right Knee

Under Diagnostic Code 5257 a 10 percent rating is assigned for either slight recurrent subluxation or slight lateral instability.  The criteria for a 20 percent rating are either moderate recurrent subluxation or moderate lateral instability.  A 30 percent disability rating is assigned for severe recurrent subluxation or severe lateral instability.  38 C.F.R. § 4.71a.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  Separate ratings may be assigned for limitation of flexion and extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Other potentially applicable rating codes for knee disabilities include Diagnostic Codes 5256 (ankylosis), 5258 (dislocated semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263 (genu recurvatum).

In the present case, the Veteran's right knee disability is rated based on instability (Diagnostic Code 5257) in the form of the 30 percent disability rating restored above, as well as on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).  Because the symptoms being rated are all different, there is no question of pyramiding under 38 C.F.R. § 4.14 (prohibition on evaluating the same symptoms of a service-connected injury or disease under multiple diagnoses).  Moreover, the record clearly shows that the Veteran's right knee disability include limitation of extension and limitation of flexion in addition to the instability which formed the basis of the original rating as restored above.  Therefore, it is proper that all three sets of rating criteria are currently reflected in the Veteran's assigned disability ratings.

The Board notes that, in a recent submission in July 2015, the Veteran raised the question of an additional compensable rating should be assigned for his right knee under Diagnostic Code 5003 for degenerative arthritis.  Such a rating is not appropriate in this case, because the rating criteria at issue specify that degenerative arthritis "will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  A compensable rating under Diagnostic Code 5003 is only appropriate where there is evidence of limitation of motion which is not otherwise compensable.  In this instance, the Veteran is compensated for limitation of motion, with a 10 percent rating assigned for limitation of flexion and a separate 10 percent rating assigned for limitation of extension.  These ratings also satisfy the requirement that painful motion due to arthritis be considered in compensatory ratings, as set forth in 38 C.F.R. § 4.59.  

Entitlement to Increased Ratings

As noted above, with respect to the disability rating assigned for instability as restored herein, there is little or no objective evidence of instability in the record.  The 2002, 2003, and 2008 VA examinations did not show objective instability on examination.  The most recent VA examination in March 2015 also showed no evidence of objective instability anteriorly, posteriorly, medially, or laterally, during testing.  The only evidence of instability in the record is the Veteran's reports of subjective instability, such as his complaint of giving way at the January 2011 VA examination.  The record shows that the Veteran uses a cane for stability, and that VA has issued him an elastic knee brace and a hinged knee brace.  Based on all of these factors, the evidence with respect to Diagnostic Code 5257 demonstrates, at most, slight instability, consistent with a 10 percent disability rating.  However, as discussed above, the Veteran's assigned disability rating under these criteria is 30 percent and legally cannot be changed without a showing of material improvement.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

With respect to the ratings assigned for limitation of motion, the Board finds that the evidence does not demonstrate that any increase is warranted.  At present, the Veteran has separate 10 percent disability ratings for limitation of extension and limitation of flexion.  

An increased, or 20 percent, disability rating for limitation of extension would require evidence of restricted motion to 15 degrees or more.  On the most recent VA examination in March 2015, the Veteran had full extension to 0 degrees; in a separate examination in February 2015 his extension was only 5 degrees.  The record shows that the most severe limitation of motion during the appellate period (i.e., since the grant of a separate compensable rating in December 2009) was that estimated for flare-ups by the examiner in February 2015, with approximately 10 degrees of lost range of motion.  The March 2015 VA examiner stated that the Veteran did not experience flare-ups per se, just "varying levels of chronic daily pain."  In light of the fluctuation seen in the Veteran's disability picture with respect to limitation of extension in such a short period of time, the Board finds that the Veteran's right knee exhibited a range of motion of extension limited to no worse than 10 degrees, which is consistent with the assigned disability rating of 10 percent for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

An increased, or 20 percent, disability rating for limitation of flexion would require evidence of restricted motion to 30 degrees or less.  On the most recent VA examination in March 2015, the Veteran had flexion to 70 degrees; an earlier examination in February 2015 showed flexion to 90 degrees.  The record shows that the most severe limitation of flexion during the appellate period, (i.e., since the grant of a separate compensable rating in January 2008) was that of the March 2015 VA examination, 70 degrees.  The February 2015 VA examiner estimated 10 degrees of lost range of motion during a flare-up, but measured the Veteran's flexion as 90 degrees, which would result in flexion of 80 degrees during a flare-up.  In light of the fluctuation in the Veteran's disability picture with respect to limitation of flexion in such a short period of time, the Board finds that the Veteran's right knee exhibited a range of motion of flexion limited to no worse than 45 degrees, which is consistent with the assigned disability rating of 10 percent for limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Based on the considerations and evidence set forth above, the Board finds that the preponderance of the evidence is against an increased disability rating for the Veteran's right knee with respect to limitation of extension and limitation of motion.  In addition, the evidence does not warrant a disability rating any higher than the maximum schedular rating restored herein for instability.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to both the cervical spine disability and the right knee disability.  Indeed, the rating criteria discussed above pertain to both the orthopedic and the neurological manifestations of cervical spine disability, and encompass the limitations of flexion and extension and the question of instability in the right knee.  Therefore, the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate, and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability is denied.

An effective date of August 11, 2010, for the assignment of a separate 20 percent disability rating for right upper radicular incomplete paralysis is granted.

An effective date of August 11, 2010, for the assignment of a separate 20 percent disability rating for left upper radicular incomplete partial paralysis is granted.

The reduction in the disability rating for right knee medical meniscal tear, status post arthroscopy, was not proper; restoration of the 30 percent disability rating is granted, effective September 1, 2008.

Entitlement to a disability rating for the right knee higher than or in addition to those already assigned is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


